            Case 1:17-cr-00037-JL Document 105 Filed 04/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE
                                 55 Pleasant Street, Room 110
                             Concord, New Hampshire 03301-3941

Office of the Clerk
 Daniel J. Lynch, Clerk of Court                                       Telephone: 603-225-1423
 Tracy A. Uhrin, Chief Deputy Clerk                                  Web: www.nhd.uscourts.gov


                                                      March 29, 2021


Christopher Clough Reg. #15630-049
FMC Devens Camp
P.O. Box 879
Ayer, MA 01432

Re: USA v. Christopher Clough, Cr. No. 17-cr-37-01-JL

Dear Mr. Clough,

       I am writing in response to your letter received by the court on March 4, 2021, in which
you request grand jury documents. Any requests for relief in this court will need to be filed as a
motion with the court stating what relief it is you are requesting. I am enclosing a pro se litigant
handbook that you may find helpful.

        As to your request under the Freedom of Information Act for letters written by the United
States Attorney’s Office and FBI reports, please note that the United States Judicial Branch is not
subject to the Freedom of Information Act. See 5 U.S.C. §§ 551(a)(B), 552(f). Even so, the types of
documents you are requesting are not generally maintained by the court. Any documents
available in the clerk’s office would have to have been filed in a case or presented and admitted
as an exhibit in a trial or hearing. Documents filed in a case on the public docket are available to
the public without the need to file a FOIA request.

                                                      Very truly yours,

                                                      Daniel J. Lynch, Clerk

                                                      /s/Jadean Barthelmes
                                                      By:     _____________________
                                                              Jadean Barthelmes
                                                              Deputy Clerk

Enclosure
